Citation Nr: 1026101	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-11 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for cyst, right knee.  

2.  Entitlement to service connection for cyst, behind right ear. 

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for low back disability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from March 1972 to August 
1974.
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in April 2006, a statement of the 
case was issued in February 2007, and a substantive appeal was 
received in April 2007.  

The Board notes that the issues of service connection for right 
and left shoulder disabilities were also on appeal from the 
November 2005 rating decision.  However, in his substantive 
appeal, the Veteran indicated that he no longer wished to appeal 
these issues.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration of these issues.  See 38 
C.F.R. § 20.204

Further, the initial November 2005 rating decision also denied 
entitlement to service connection for cyst, right arm, and the 
Veteran's notice of disagreement and substantive appeal indicated 
that he wished to also appeal this issue.  However, a subsequent 
rating decision in April 2008 granted service connection for mild 
residual scar due to incision and drainage of right lateral elbow 
cyst.  Thus, as this was a full grant of the benefit sought on 
appeal, this issue is no longer in appellate status. 

After the most recent supplemental statement of the case (SSOC) 
issued in May 2008, additional VA treatment records were 
associated with the claims file.  Although these records address 
the issues of hepatitis C and low back disability, which are 
discussed in more detail below in the Remand section of this 
decision, these records do not address the issues pertaining 
cysts of the right knee and behind right ear.   Accordingly, this 
evidence is not relevant to these issues and thus, issuance of a 
supplemental statement of the case was not required with regard 
to them.  See 38 C.F.R. § 19.37(a) (requiring issuance of  SSOC 
when additional evidence received prior to transfer of case to 
the Board, unless the evidence is duplicative or not relevant to 
issues on appeal).

The issues of entitlement to service connection for hepatitis C 
and low back disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a right knee scar that is related to acne and 
cysts during service.

2.  The Veteran does not currently have a cyst behind the right 
ear for purposes of service connection.


CONCLUSIONS OF LAW

1.  Residual scar of right knee cyst was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Cyst behind the right ear was not incurred in or aggravated 
by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

With respect to the issue of service connection for cyst, right 
knee, in light of the favorable decision as it relates to this 
issue, the satisfaction of VCAA requirements is rendered moot.  
The Board notes, however, that in March 2006, while this appeal 
was pending, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App.473 (2006), in which the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, and that a proper VCAA notice should 
inform the claimant that, if service connection is awarded, VA 
will assign a disability rating and effective date for the award.  
Id.  Here, the Veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating or an 
effective date for his award of service connection.  It is 
anticipated that the RO will ensure compliance with respect to 
the disability evaluation and the effective-date elements when 
effectuating the Board's decision.

Duty to Notify

With respect to the issue of service connection for cyst, behind 
right ear, the record shows that in a May 2005 VCAA letter, the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to this issue.  The appellant was also 
advised of the types of evidence VA would assist him in obtaining 
as well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  In 
this case, the RO provided VCAA notice to the Veteran in May 
2005, which was prior to the November 2005 rating decision.  
Accordingly, the requirements the Court set out in Pelegrini have 
been satisfied.

Further, as previously stated, the notice requirements apply to 
all five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the 
appellant was provided with notice of what type of information 
and evidence was needed to substantiate the claim for service 
connection, but there has been no notice of the types of evidence 
necessary to establish a disability rating or effective date for 
the disability on appeal.  Although, the RO addressed the Dingess 
requirements in the May 2008 supplemental statement of case, as 
this was not provided in a separate letter, it cannot be deemed  
valid notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  However, despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet.App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant has 
been prejudiced thereby).  In that regard, as the Board is 
denying the claim, no new disability rating or effective date is 
being assigned.  Thus, any error in this regard is moot.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  Cf. 38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take 
due account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative).




Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, and a VA examination 
report.  In addition, pursuant to an August 2005 records 
authorization submitted by the Veteran, the RO requested 
treatment records from Kennewick General Hospital.  However, in 
November 2005, the hospital indicated that it could not find any 
records for the Veteran.  Thus, any further attempts to obtain 
these records would be futile, and the RO was not required to 
take any additional action pursuant to its duty to assist.  See 
38 C.F.R. § 3.159(c)(2).

Based on the above, the Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to decide 
the case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in July 2007.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed 
below, the examination report obtained is adequate because it 
contains sufficient information to decide the issue on appeal, 
including a probative medical opinion.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, the Board finds that a remand for 
another examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue of cyst of the right ear on appeal. 


Analysis

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Cyst, Right Knee

The Veteran is seeking service connection for cyst, right knee.  
As noted by the RO, the Veteran's claim was filed in February 
1979 but was not adjudicated until the November 2005 rating 
decision.

Service treatment records showed that in October 1972, the 
Veteran presented with a cyst on the right arm.  A May 1974 
report of medical history showed that the Veteran reported a 
history of cysts.  However, an associated medical examination 
does not appear to be in the claims file.  Subsequently, a July 
1974 record showed that the Veteran sought treatment for a facial 
rash and the impression was acne.  In August 1974, in accordance 
with findings of a Medical Board for an unrelated disability, the 
Veteran was discharged from service.  It does not appear that he 
underwent a separate discharge examination.  

The Veteran was afforded a VA examination in July 2007.  The 
claims file was reviewed.  The examiner described a right lower 
extremity scar one inch above the right lateral knee joint line.  
The diagnosis was healthy scar at right knee, no residuals.  The 
examiner also described another scar on the Veteran's right arm.  
The examiner noted that the Veteran had acne which started with 
recurrent skin eruptions while in boot camp, which involved the 
right arm, right knee and behind the right ear.  However, there 
were no new eruptions for over 15 years.

The VA examiner concluded that the two scars described were more 
likely than not due to acne and cysts which were a recurring 
problem in service.  The examiner noted that treatment for acne 
in the service treatment records and that the usual temporal 
course of acne is that of being most active in youth and then 
subsiding with age.

As the examiner explained the reasons for his conclusion based on 
an accurate characterization of the evidence of record, his 
opinion is entitled to substantial probative weight.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the 
probative value of a medical opinion comes from its reasoning; 
threshold considerations are whether the person opining is 
suitably qualified and sufficiently informed). 

Therefore, based on the evidence of record, the Board finds that 
service connection is warranted for residual scar of right knee 
cyst.  The July 2007 VA examiner clearly related the Veteran's 
residual scar to acne and cysts that were a recurring problem 
during service.  Significantly, although service treatment 
records do not specifically note a cyst on the right knee, the 
records do document incidents of cysts and acne.  Accordingly, 
when resolving the benefit of the doubt in favor of the Veteran, 
the Board finds that service connection for residual scar of 
right knee cyst is warranted.   See 38 U.S.C.A. § 5107(b).

Cyst, behind Right Ear

A necessary element for establishing a service connection claim 
is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  As noted by the RO, 
the Veteran filed his claim for service connection for cyst, 
behind right ear in February 1979.  Thus, in this case, the 
Veteran need only show a disability at any time since February 
1979.  However, for the following reasons, the Board finds that 
the preponderance of the evidence indicates that the Veteran has 
not had the claimed disability at any time since the filing of 
his claim.

As discussed above, service treatment records showed that in 
October 1972, the Veteran presented with a cyst on the right arm.  
A May 1974 report of medical history showed that the Veteran 
reported a history of cysts.  However, an associated medical 
examination does not appear to be in the claims file.  
Subsequently, a July 1974 record showed that the Veteran sought 
treatment for a facial rash and the impression was acne.  In 
August 1974, in accordance with findings of a Medical Board for 
an unrelated disability, the Veteran was discharged from service.  
It does not appear that he underwent a separate discharge 
examination.  

After service, in December 1989, the Veteran reported to the VA 
with an infection behind the right ear.  Although unclear, it 
appears that a subsequent December 1990 record showed an 
impression of cellulitis. 

In a June 2005 statement, the Veteran claimed that the cyst 
behind his right ear "still drains to this day." 

At the July 2007 VA examination, unlike the right knee, the 
examiner found no scar behind the right ear.  The examiner noted 
that the Veteran had acne which started with recurrent skin 
eruptions while in boot camp, which involved the right arm, right 
knee and behind the right ear.  However, there were no new 
eruptions for over 15 years.  He then unequivocally stated that 
there was no scar, deformity or other abnormality evident on or 
near either ear.

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for appellate review.  Stefl v. 
Nicholson, 21 Vet.App. 120, 123 (2007) (quoting Ardison v. Brown, 
6 Vet.App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303 
(2007)).  Moreover, the examiner's statement provided a 
sufficient rationale for his conclusion, i.e., he concluded that 
there was no scar because one was not evident on examination.  
See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board must also consider the lay evidence, in particular the 
Veteran's June 2005 statement that "the cyst behind my right ear 
still drains to this day."  The Veteran is competent to testify 
as to his observations, but this testimony must be weighed 
against the other evidence of record.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  The VA treatment records 
since service, including those relating to ear infection problems 
around 1989 and 1990, are silent with respect to any ongoing 
problems of cysts or residuals behind the right ear.  The 
treatment records indicating complaints of other problems, 
including ear-related problems, along with a lack of complaints 
or treatment of any ear cysts or residuals, conflict with, and 
undercut, the Veteran's testimony that his right ear continued to 
drain until 2005.  The Board thus finds that the Veteran's 
statements in this regard lack credibility and are outweighed by 
the VA treatment records, the indication in the July 2007 VA 
examination report that there were no scars, deformity, or other 
abnormality on or near either ear, and the indication in the July 
2007 VA examination that there had not been any new eruptions for 
more than 15 years.

Therefore, based on the evidence of record, the preponderance of 
the evidence indicates that the Veteran has not had a right ear 
cyst or any residuals thereof since filing his claim.  
Consequently, he has failed to establish the "current 
disability" element of his service connection claim.  As this is 
an essential element of any service connection claim, the claim 
for service connection for cyst, behind right ear, must be 
denied.  As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for residual scar of right knee cyst is 
warranted.  To that extent, the appeal is granted.  

Service connection for cyst, behind right ear is not warranted.  
To that extent, the appeal is denied.  


REMAND

With respect to the issue of service connection for hepatitis C, 
the Board observes that the Veteran was afforded a VA examination 
in July 2004.  The impression was chronic persistent hepatitis C.  
However, the examiner did not offer an etiological opinion and it 
does not appear that the claims file was reviewed.  The Veteran 
was afforded another VA examination in September 2006.  The 
claims file was reviewed and the examiner found that the 
Veteran's current diagnosis of hepatitis C was not the same 
hepatitis he had in military service.  The examiner appears to 
base this opinion on a finding that the documentation of 
hepatitis in service was hepatitis A.  However, a March 2006 
letter from a VA medical doctor stated that blood work in 2004 
indicated that the Veteran did not have hepatitis A disease or 
exposure.  This finding was not adequately addressed in the 
September 2006 VA examination.  Accordingly, the Board finds that 
the Veteran should be afforded another VA examination in light of 
the March 2006 letter to determine the etiology of the Veteran's 
hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).  Further, given the complexity of this issue, the 
Board finds that the examination should be performed by a medical 
doctor.

Moreover, with regard to the claim for service connection for a 
back disability, one of the bases for the July 2007 VA examiner's 
conclusion that the Veteran's current spondylosis and 
degenerative disc disease of the back are not related to service 
is that, "No records of treatment for back pain were found in 
his records."  However, as noted by the examiner, the Veteran 
has claimed that he was kicked in the back by a drill instructor 
during service and the pain persisted for about two months before 
he sought treatment.  Contemporaneous evidence supporting a 
Veteran's lay statements as to in-service symptoms or injury is 
not required, and cannot serve as a basis, in and of itself, for 
the denial of a service connection claim or for an examiner's 
conclusion that symptoms did not exist in service.  Buchanan, 451 
F.3d at 1336.  Moreover, the May 1974 separation report of 
medical history reflects that the Veteran indicated that he had 
or had previously had recurrent back pain.  Thus, a new 
examination as to the etiology of the Veteran's current back 
disabilities is warranted, which will take into account his 
statements and evidence of in-service back pain.  See Barr, 21 
Vet. App. at 311.

In addition, as noted, additional VA treatment records were 
associated with the claims file after the most recent May 2008 
SSOC.  In a September 2008 deferred rating decision, the RO 
determined that the issuance of another supplemental statement of 
the case was not necessary because the new VA treatment records 
simply confirmed the existence of current back and hepatitis C 
disabilities, but did not address the missing element of nexus 
between these diagnosed disabilities and service.  However, as 
these claims are being remanded for new VA examinations, they 
should be reviewed prior to issuance of the new SSOC.

Finally, as previously stated in the analysis part of this 
decision, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Although the RO sent VCAA notice to the 
Veteran in November 2004, the notice did not include information 
concerning assignment of a disability rating and effective date 
for the disabilities on appeal.  Since the Board is remanding 
this case for another matter, it is reasonable for the RO to give 
additional VCAA notice to comply with Dingess.  Moreover, the 
Board observes that the November 2004 VCAA notice also included a 
Risk Factors for Hepatitis Questionnaire.  Although the RO has 
indicated that the Veteran never returned the questionnaire, the 
Veteran has claimed that he did submit a completed questionnaire.  
In light of the need the remand for other matters, the RO should 
send another questionnaire to the Veteran for completion.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should send the Veteran a 
corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the issues on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet.App.473 (2006).  The VCAA 
notice should also include a Risk Factors 
for Hepatitis Questionnaire.

2.  Schedule the Veteran for an appropriate 
VA examination with a medical doctor to 
ascertain the etiology of his currently 
diagnosed hepatitis C.  All necessary tests 
should be conducted.

The claims file must be sent to the 
physician for review.

After examining the Veteran and reviewing 
the claims file, the examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that the Veteran's current hepatitis 
C is related to the hepatitis the Veteran 
had in service.  The examiner should 
specifically address the March 2006 letter 
indicating that the Veteran did not have 
hepatitis A.

A complete rationale accompany any opinion 
provided.

3.  Schedule the Veteran for a VA 
examination as to the etiology of his 
current back disabilities.  All necessary 
tests should be conducted.

The claims file must be sent to the 
examiner for review.

After examining the Veteran and reviewing 
the claims file, the examiner should 
indicate whether, as to any diagnosed back 
disability, it is as least as likely as not 
(50 percent probability or more) that such 
disability is related to his in-service 
back pain or anything else in service.

A complete rationale should accompany any 
opinion provided.

The examiner is advised that the Veteran is 
competent to report symptoms, treatment, 
and injuries, and that his reports must be 
taken into account in formulating the 
requested opinion. 

4.  After completion of the above and any 
further development deemed necessary by the 
RO, the RO should review the record, to 
include all evidence received since the May 
2008 supplemental statement of the case, 
and determine whether the benefits sought 
on appeal should be granted.  Unless the 
benefits sought are granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


